UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-4264


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALVIN GLASGOW, a/k/a Buju,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Liam O’Grady, District Judge.
(1:15-cr-00222-LO-1)


Submitted:   December 30, 2016             Decided:   January 11, 2017


Before WILKINSON, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alvin Glasgow, Appellant Pro Se. Rebeca Hidalgo Bellows, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Alvin    Glasgow    appeals    his      convictions    for    conspiracy   to

distribute controlled substances, in violation of 21 U.S.C. § 846

(2012) (Count 1); three counts of distribution of controlled

substances, in violation of 21 U.S.C. § 841 (2012) (Counts 2, 3,

and 4); five counts of possession of firearms in furtherance of

drug trafficking crimes, in violation of 18 U.S.C. § 924(c) (2012)

(Counts 5, 8, 9, 10, and 14); and possession of a firearm with an

obliterated serial number, in violation of 18 U.S.C. § 922(k)

(2012) (Count 25).       He contends that (1) he was entrapped; (2) the

Government violated Brady v. Maryland, 373 U.S. 83 (1963), by

withholding information that one of his coconspirators, Elijah

Jamal   Mayson,    was   actually   an       informant;    (3)    the   Government

committed prosecutorial misconduct by failing to inform the jury

that Mayson was an informant; (4) the indictment was defective

because it failed to allege that Mayson was an informant; (5) the

district   court    improperly     directed      a   verdict     against   Glasgow

through an improper jury instruction; and (6) his counsel provided

ineffective assistance.       We affirm.

     We review de novo the sufficiency of the evidence supporting

a conviction.      United States v. Barefoot, 754 F.3d 226, 233 (4th

Cir. 2014).    We will uphold a conviction if, viewing the evidence

in the light most favorable to the Government, “any rational trier

of fact could have found the essential elements of the crime

                                         2
charged beyond a reasonable doubt.”              Id. (internal quotation marks

omitted).

      “Entrapment       is    an   affirmative      defense   consisting     of   two

related elements: government inducement of the crime, and a lack

of predisposition on the part of the defendant to engage in the

criminal conduct.”           United States v. McLaurin, 764 F.3d 372, 379

(4th Cir. 2014) (internal quotation marks omitted), cert. denied,

135 S. Ct. 1842 (2015), and sub nom. Lowery v. United States, 135

S. Ct. 1843 (2015).           The defendant bears the “initial burden of

presenting evidence that the government induced him to commit the

crime.” United States v. Jones, 976 F.2d 176, 179 (4th Cir. 1992).

Once the defendant has done so, the burden shifts to the government

to establish the defendant’s predisposition beyond a reasonable

doubt.    Id.       Thus, even if the government did induce a defendant

to   commit     a    crime,   the    defense   of    entrapment    fails     if   the

government      can     prove       predisposition.           United     States    v.

Squillacote, 221 F.3d 542, 569 (4th Cir. 2000).

      Glasgow contends that he was entrapped as a matter of law.

In particular, he argues that Mayson was actually a government

informant, and thus, the Government was required to prove Glasgow’s

predisposition based on events occurring before Glasgow met with

Mayson.   However, our review of the record convinces us that there

is simply no evidence that Mayson was an informant.                    Consequently,

it was not improper for the district court to point to the

                                          3
undercover law enforcement agent’s meeting with Mayson and Glasgow

on October 20, 2010, in ruling that Glasgow was not induced by the

Government, and that Glasgow was predisposed to commit the charged

offenses.   During that meeting, Glasgow provided Ecstasy pills to

the undercover agent and proposed importing cocaine from Guyana.

In numerous other meetings, Glasgow continued to deal contraband

and discuss his plan to import cocaine from Guyana. The undercover

agent testified that he discussed his willingness to accept cash

numerous times with Glasgow.     However, Glasgow continued to offer

drugs or firearms in exchange.         This evidence shows both that

Glasgow was not induced and that he was predisposed.

     Therefore, in light of the record, we conclude a reasonable

juror could find that Mayson was not an informant, see Barefoot,

754 F.3d at 233, and Glasgow was not entrapped as a matter of law,

see McLaurin, 764 F.3d at 379.

     Next, we review for plain error a Brady claim not raised in

the district court.   United States v. Catone, 769 F.3d 866, 871

(4th Cir. 2014).   Glasgow contends that the Government violated

Brady by withholding information that Mayson was an informant.

However, there is no support for the assertion that Mayson was an

informant, and thus, there was no Brady violation.

     We review for plain error a claim of prosecutorial misconduct

not raised in the district court.       United States v. Alerre, 430

F.3d 681, 689 (4th Cir. 2005).    Glasgow argues that the Government

                                   4
committed prosecutorial misconduct by failing to correct Mayson’s

statement   before   the   jury   that     his       only    agreement    with   the

Government was his plea agreement, which Glasgow contends is false

because Mayson had another agreement with the Government by acting

as an informant.     As explained above, the record does not support

the claim that Mayson was an informant, and thus, the Government

did not commit prosecutorial misconduct.

     We review for plain error a claim of a fatally defective

indictment not raised in the district court.                    United States v.

Rendelman, 641 F.3d 36, 43 (4th Cir. 2011).                 Glasgow contends that

the indictment is defective because it failed to allege that Mayson

was an informant.     Again, because the record does not show that

Mayson was an informant, the indictment is not defective.

     We review challenges to jury instructions for an abuse of

discretion,   “bearing     in   mind   that      a    trial     court    has   broad

discretion in framing its instructions to a jury.”                  Gentry v. E.

W. Partners Club Mgmt. Co., 816 F.3d 228, 233 (4th Cir. 2016)

(internal quotation marks omitted).              We review de novo a claim

that the jury instructions incorrectly stated the law.                   Id.

     Glasgow contends that the district court directed a verdict

against him by giving an improper definition of “solicitation” for

purposes of his entrapment defense.                  The portion of the jury

instruction to which Glasgow points reads, “Solicitation by itself

is not the kind of conduct that would persuade an otherwise

                                       5
innocent person to commit a crime.”                 This sentence was taken from

United States v. Sligh, 142 F.3d 761, 763 (4th Cir. 1998), which

remains controlling authority in this Circuit.                         Thus, Glasgow’s

claim fails.

      Finally,      a    prisoner     “may       raise    a    claim   of     ineffective

assistance of counsel in the first instance on direct appeal if

and only if it conclusively appears from the record that counsel

did not provide effective assistance.”                   United States v. Galloway,

749   F.3d   238,       241   (4th   Cir.    2014)       (alteration        and    ellipsis

omitted).    Absent such a showing, ineffective assistance claims

should be raised in a motion brought pursuant to 28 U.S.C. § 2255

(2012), in order to permit sufficient development of the record.

United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).

Because the record here does not conclusively establish the alleged

grounds for Glasgow’s claim, Glasgow does not meet this demanding

standard.    This claim should be raised, if at all, in a § 2255

motion.

      Accordingly, we affirm the judgment of the district court.

Glasgow’s motions for summary reversal, to expedite decision, and

for judicial notice of adjudicative facts are denied.                         We dispense

with oral argument because the facts and legal contentions are

adequately    presented        in    the    materials         before   this       court   and

argument would not aid the decisional process.

                                                                                   AFFIRMED

                                             6